Citation Nr: 1454011	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear infections.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active duty service from February 1959 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board issued a decision in September 2003, denying the Veteran's claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) which, in a June 2006 Memorandum Decision, vacated and remanded the case to the Board.  The Court's decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) which, in a December 2007 Order, vacated the Court's June 2006 decision and remanded the matter to the Court for further action.  The Court subsequently issued another Memorandum Decision in June 2008 in which the Board's decision was again vacated and remanded.

The Board issued a February 2009 decision that denied the issues on appeal.  The Veteran again appealed to the Court.  Prior to the Court issuing a decision in the case, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion) which would vacate the Board's February 2009 decision and remand the claims to the Board for compliance with the remand instructions.  In April 2010, the Court granted the Joint Motion and the appeal was returned to the Board for readjudication.

The claims were remanded by the Board in October 2010 and September 2011 for further evidentiary development.  The RO continued the previous denials in a March 2014 supplemental statement of the case (SSOC), and the Veteran's case has been returned to the Board for further appellate proceedings.

The Veteran had been scheduled for Travel Board hearings in September 1998, November 1998, February 2001, October 2002, and April 2003.  The hearing was rescheduled on numerous occasions at his request.  This case was remanded in June 2003 for the scheduling of a Travel Board hearing.  The Veteran was subsequently scheduled for a Travel Board hearing at the RO on August 28, 2003, but he failed to report.  The record now before the Board shows that the RO received, on August 22, 2003, a request for postponement of the August 2003 hearing.  In February 2004, the Veterans Law Judge who had been assigned to hold the August 2003 hearing denied the request to reschedule the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Ear Infections

The Board remanded the claim in September 2011 for a VA examination to ascertain whether the Veteran has any current right ear disability and if so, to obtain a medical opinion addressing the etiology.  On remand, the Veteran was provided a VA fee-based audiology examination in December 2013, which did not provide the requested opinion regarding right ear disability.  He was also scheduled for an otolaryngology examination on December 9, 2013 but did not attend the appointment stating that he was incapable of traveling far.  In correspondence dated in November 2014, the Veteran's representative indicated that the Veteran was not able to attend the otolaryngology examination in December 2013 but he could attend at a different date and time and that he wishes to reschedule the examination.  Therefore, the claim should be remanded so that the RO can reschedule the examination.

Chronic Headaches

Pursuant to the Board's September 2011 remand, the Veteran was provided a VA headaches examination in October 2013.  The VA examiner rendered a diagnosis of tension headaches, and offered the following opinion:

There is no objective medical evidence in provided in-service records that could establish a DIRECT relationship between the veteran's head condition and his military service.  Therefore, after medical record review and current exam findings, it is my opinion that the veteran's Headaches are less likely than not due to military service.

The Board finds that this medical opinion is inadequate because the rationale for the opinion was primarily based on the absence of documentation of headaches in service.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  The VA examiner neglected to address the Veteran's lay statements concerning symptoms experienced in service and continued after service.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner determined, incorrectly, that lack of documentation of the conditions in service is the only evidence which can provide the basis for an opinion concerning etiology.

Given the deficiencies in the October 2013 VA examination, the Board finds that its September 2011 remand directives are not substantially complied with.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in West Los Angeles, California, and any associated outpatient clinics, dated from March 2014 to the present.  All records and/or responses received should be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Schedule the Veteran for a VA otolaryngology examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed right ear disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should either diagnose or rule out a right ear disability including an infection or any other right ear disorder that the Veteran identifies as pertinent to the claim.  If a right ear disability is diagnosed, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right ear disability had its onset in service or is otherwise related to the Veteran's military service.

A complete rationale must be provided for all opinions stated.

3.  Forward the Veteran's claims file to the examiner who conducted the October 2013 VA headaches examination, if available, and request that he provide rationale for his opinion that the Veteran's current headache disability is less likely than not due to military service.

In rendering this opinion, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service as the Veteran has asserted the presence of associated symptoms since service.

If the October 2013 VA examiner is not available, schedule the Veteran for a VA examination by an examiner of the appropriate expertise to determine the etiology of any chronic headache disability.  Forward the Veteran's claims file to the examiner for review in conjunction with the examination.  After examination of the Veteran and review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed headache disability is related to his military service, including the claimed explosion injury during training drills in 1960.

In rendering this opinion, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service as the Veteran has asserted the presence of associated symptoms since service.

A complete rationale must be provided for all opinions stated.

4.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



